DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a self-powered vibration damper comprising a circuit system, the circuit system comprises a rectifier circuit, a DC-DC voltage conversion circuit, an energy storage circuit, a control circuit and a charging battery, the first piezoelectric stack is connected with an input end of the rectifier circuit, an output end of the rectifier circuit is connected with an input end of the DC-DC voltage conversion circuit, an output end of the DC-DC voltage conversion circuit is connected with an input end of the energy storage circuit and the charging battery, an output end of the energy storage circuit is connected with an input end of the control circuit, an output end of the control circuit is connected with the second piezoelectric stack, and the charging battery is used for supplying power for the rectifier circuit, the DC-DC voltage conversion circuit, the energy storage circuit and the control circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ivanov teaches a system using vibrations to harvest electrical energy.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
June 29, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657